               Case 18-10160-LSS          Doc 667      Filed 01/22/19      Page 1 of 13




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re                                                   Chapter 11

SCOTTISH HOLDINGS, INC., et al.,                        Case No. 18-10160 (LSS)

                         Debtors.1                      Jointly Administered

                                                        Hearing Date:
                                                        February 26, 2019 at 11:30 a.m. (ET)
                                                        Objections Due:
                                                        February 5, 2019 at 4:00 p.m. (ET)

               DEBTORS’ THIRD MOTION FOR ENTRY OF AN ORDER
                 PURSUANT TO 11 U.S.C. § 1121(d) EXTENDING THE
            EXCLUSIVE PERIODS DURING WHICH ONLY THE DEBTORS
        MAY FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

                 Scottish Holdings, Inc. (“SHI”) and Scottish Annuity & Life Insurance Company

(Cayman) Ltd. (“SALIC”), debtors and debtors in possession (together, the “Debtors”) in the

above-captioned chapter 11 cases (the “Chapter 11 Cases”), hereby move (this “Motion”) for

entry of an order, pursuant to section 1121(d) of title 11 of the United States Code (the

“Bankruptcy Code”), further extending the period during which the Debtors have the exclusive

right to file a chapter 11 plan (the “Exclusive Filing Period”) by 120 days through and including

May 23, 2019, and extending the period during which the Debtors have the exclusive right to

solicit acceptances thereof (the “Exclusive Solicitation Period” and together with the Exclusive

Filing Period, the “Exclusive Periods”) through and including July 24, 2019.                This is the




1
         The Debtors, along with the last four digits of their federal tax identification numbers, are as
         follows: Scottish Holdings, Inc. (4408) and Scottish Annuity & Life Insurance Company
         (Cayman) Ltd. (3285). The Debtors’ mailing address for purposes of these chapter 11 cases is
         14120 Ballantyne Corporate Place, Suite 300, Charlotte, NC 28277.
              Case 18-10160-LSS         Doc 667      Filed 01/22/19     Page 2 of 13



Debtors’ third motion to extend the Exclusive Periods. In support of this Motion, the Debtors

respectfully state as follows:

                                         JURISDICTION

               1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper

pursuant to 28 U.S.C. §§ 1408 and 1409.

               2.      The Debtors consent to the entry of final orders or judgments by the Court

if it is determined that the Court, absent consent of the parties, cannot enter final orders or

judgments consistent with Article III of the United States Constitution.

               3.      The statutory basis for the relief requested herein is section 1121(d) of the

Bankruptcy Code.

                                        BACKGROUND

               4.      On January 28, 2018 (the “Petition Date”), the Debtors filed voluntary

petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate

their businesses and manage their properties as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code.

               5.      On February 20, 2018, the United States Trustee for the District of

Delaware (the “U.S. Trustee”) appointed an official committee of unsecured creditors (the

“Committee”) pursuant to section 1102(a) of the Bankruptcy Code (D.I. 81). No trustee or

examiner has been requested or appointed in these Chapter 11 Cases.

               6.      Additional information regarding the Debtors, including their business

operations and the events leading to the filing of the Chapter 11 Cases is set forth in detail in the

Declaration of Gregg Klingenberg in Support of First-Day Relief (D.I. 3), the Disclosure



                                                 2
               Case 18-10160-LSS      Doc 667      Filed 01/22/19    Page 3 of 13



Statement (as defined below) and the Declaration of Gregg Klingenberg in Support of

Confirmation of the Debtors’ Third Amended Plan of Reorganization (D.I. 453).

                7.     Just prior to filing their chapter 11 petitions, and following extensive

prepetition marketing efforts, the Debtors entered into a stalking horse stock purchase agreement

(the “Stalking Horse SPA”) with Hudson Structure Capital Management, Ltd. (“Hudson”). The

Stalking Horse SPA formed the baseline terms under which the Debtors’ businesses would be

restructured and recapitalized through a chapter 11 plan, subject to higher and better bids or

alternative transactions.   By order (D.I. 119) (the “Bidding Procedures Order”) entered on

February 28, 2018, the Court approved bidding procedures (the “Bidding Procedures”) for the

purpose of soliciting higher or better offers to serve as plan sponsor or for an alternative

transaction that maximizes value.

                8.     Following the Court’s approval of the Bidding Procedures, the Debtors,

with the assistance of their investment banker, engaged in a postpetition marketing process that

resulted in two Qualified Bids (as defined in the Bidding Procedures Order), comprising of

Hudson’s stalking horse offer and a competing offer from Hildene Re Holdings, LLC

(“Hildene”).

                9.     The Debtors commenced an Auction on May 30, 2018. At the conclusion

of the Auction, in consultation with the Committee, the Debtors designated Hildene as the

Winning Bidder (Hildene or its designee, in such capacity, the “Purchaser”) and Hudson as the

Backup Bidder.

                10.    Following the Auction, the Debtors and the Purchaser entered into the

certain Stock Purchase Agreement dated June 11, 2018 (D.I. 342) (as amended, the “Stock

Purchase Agreement”).



                                               3
               Case 18-10160-LSS        Doc 667       Filed 01/22/19    Page 4 of 13



                11.    On June 12, 2018, the Court entered the Order: (I) Approving Debtors’

Designation of (A) Winning Bid and Winning Bidder and (b) Backup Bid and Backup Bidder;

and (II) Granting Related Relief (D.I. 346) (the “Winning Bidder Order”) approving, among

other things, the Debtors’ designation of the Purchaser as the Winning Bidder and Hudson as the

Backup Bidder.

                12.    On June 29, 2018, at the Debtors’ request, the Court entered the Order: (I)

Approving Disclosure Statement; (II) Scheduling Confirmation Hearing and Related Deadlines;

(III) Establishing Procedures for Solicitation, Temporary Allowance of Claims and Vote

Tabulation; (IV) Approving Form of Ballots; (V) Approving Form, Manner and Sufficiency of

Notice of Confirmation Hearing and Related Deadlines; and (VI) Granting Related Relief

(D.I. 380) (the “Disclosure Statement Order”), which established, among other things,

procedures for soliciting votes to accept or reject the Plan (as defined below).

                13.    On June 29, 2018, the Debtors filed the solicitation versions of the Second

Amended Joint Chapter 11 Plan of Reorganization of Scottish Holdings, Inc., and Scottish

Annuity & Life Insurance Company (Cayman) Ltd. (D.I. 381) (the “Second Amended Plan”) and

the [Proposed] Disclosure Statement for Second Amended Joint Chapter 11 Plan of

Reorganization of Scottish Holdings, Inc., and Scottish Annuity & Life Insurance Company

(Cayman) Ltd. (D.I. 382) (together with all exhibits and schedules thereto, the “Disclosure

Statement”).

                14.    With the assistance of their Court-appointed voting agent, Prime Clerk

LLC, the Debtors completed distribution of the Court-approved solicitation materials, consistent

with the Bankruptcy Code, the Bankruptcy Rules, and the Disclosure Statement Order, on July 3,

2018, as described in the Affidavit of Service of Solicitation Materials (D.I. 395).



                                                  4
              Case 18-10160-LSS         Doc 667       Filed 01/22/19    Page 5 of 13



               15.     On August 9, 2018, the Debtors filed the Third Amended Chapter 11 Plan

of Reorganization of Scottish Holdings, Inc., and Scottish Annuity & Life Insurance Company

(Cayman) Ltd. (D.I. 437, Ex. A) (as it may be altered, amended, modified or supplemented from

time to time in accordance with its terms and together with the Stock Purchase Agreement and

the Plan Supplement, the “Plan”). The modifications made to the Second Amended Plan, as set

forth in the Plan and redline thereof filed with the Court, were technical and non-material as to

creditors and other parties in interest that did not affirmatively consent to such modifications.

               16.     The Court held a hearing to consider confirmation of the Plan on August

22, 2018 (the “Confirmation Hearing”). All classes of claims entitled to vote on the Plan

unanimously accepted the Plan, no party opposed confirmation of the Plan, and all informal or

formal objections or comments to the Plan or proposed form of confirmation order were resolved

consensually in advance of the Confirmation Hearing.            Accordingly, at the Confirmation

Hearing, the Court found that the Plan met all of the applicable requirements for confirmation,

and the Court ruled that it would confirm the Plan.

               17.     On August 27, 2018 (the “Confirmation Date”), the Court entered its

Findings of Fact, Conclusions of Law, and Order Confirming Third Amended Joint Chapter 11

Plan of Reorganization of Scottish Holdings, Inc., and Scottish Annuity & Life Insurance

Company (Cayman) Ltd. (D.I. 492) (the “Confirmation Order”), confirming the Plan.

               18.     Because the Debtors and their nondebtor affiliates include regulated

reinsurance companies, the transactions contemplated by Stock Purchase Agreement and the

Plan are subject to regulatory approval. Recognizing that regulatory approval can take time, the

parties in these cases have always understood and expected that there would be a longer-than-

usual period between confirmation and the Effective Date of the Plan. Therefore, the Plan itself



                                                  5
                 Case 18-10160-LSS      Doc 667      Filed 01/22/19    Page 6 of 13



contains no outside date for closing of the Stock Purchase Agreement or the Effective Date of the

Plan.   The Stock Purchase Agreement, however, contains an “Outside Closing Date” of 180

days after entry of the Winning Bidder Order, or December 9, 2018—which represented a period

the parties believed at the time to be sufficient to obtain the necessary regulatory approvals and

close under the Stock Purchase Agreement.

                  19.   For the reasons discussed on the record at the status conference held in

these cases on December 20, 2018, the Stock Purchase Agreement did not close on or before

December 9, 2018. However, the Stock Purchase Agreement has not been terminated and

remains in effect, and, the Debtors and Hildene continue to work on meeting the closing

conditions under the Stock Purchase Agreement as well as on amending the Stock Purchase

Agreement to, among other things, extend the Outside Closing Date.

                  20.   The Debtors are seeking an extension of the Exclusive Periods to: (i)

accommodate such ongoing discussions and a later closing date under the Stock Purchase

Agreement (and thus Effective Date under the Plan), or, in the event that the Stock Purchase

Agreement does not close, (ii) to permit the Debtors sufficient time to pursue a new or amended

plan, which would avoid liquidating the Debtors under chapter 7 while maintaining and

maximizing the ability to make a distribution to their creditors above what would be available in

a liquidation.

                  21.   The Debtors’ current Exclusive Filing Period and Exclusive Solicitation

Period expire on January 23, 2019, and March 26, 2019, respectively.

                                     RELIEF REQUESTED

                  22.   By this Motion, the Debtors seek the entry of an order pursuant to section

1121(d) of the Bankruptcy Code extending (a) the Exclusive Filing Period through and including



                                                 6
              Case 18-10160-LSS         Doc 667       Filed 01/22/19     Page 7 of 13



May 23, 2019, and (b) the Exclusive Solicitation Period through and including July 24, 2019,

without prejudice to the Debtors’ right to seek further extensions of the Exclusive Periods.

                              BASIS FOR RELIEF REQUESTED

               23.     Section 1121(b) of the Bankruptcy Code provides for an initial period of

120 days after the commencement of a chapter 11 case during which a debtor has the exclusive

right to propose and file a plan. Section 1121(c)(3) of the Bankruptcy Code provides that if the

debtor proposes and files a plan within the initial 120-day exclusive period, the debtor then has

until 180 days after the commencement of the chapter 11 case to solicit and obtain acceptances

of such plan. Pursuant to section 1121(d)(1) of the Bankruptcy Code, “on request of a party in

interest made within the respective periods specified in subsections (b) and (c) of this section and

after notice and hearing, the court may for cause reduce or increase the 120-day period or the

180-day period referred to in this section.” 11 U.S.C. § 1121(d)(1).2

               24.     Although the term “cause” is not defined by the Bankruptcy Code, the

legislative history indicates that it is to be viewed flexibly “in order to allow the debtor to reach

an agreement” with its creditors. H.R. Rep. No. 595, 95th Cong., 1st Sess. 232 (1977); see also

In re McLean Indus., Inc., 87 B.R. 830, 833 (Bankr. S.D.N.Y. 1987); In re Public Serv. Co. of

N.H., 88 B.R. 521, 534 (Bankr. D.N.H. 1988) (“[T]he legislative intent . . . [is] to promote

maximum flexibility.”).     To facilitate this legislative intent, a debtor should be given a

reasonable opportunity to negotiate an acceptable plan with creditors and to prepare adequate

financial and non-financial information concerning the ramifications of any proposed plan for




2
       Such extensions are capped by section 1121(d)(2) of the Bankruptcy Code, which limits any
       extension of the exclusive filing period to eighteen (18) months after the petition date and any
       extension of the solicitation period to twenty (20) months after the petition date.


                                                  7
             Case 18-10160-LSS         Doc 667      Filed 01/22/19    Page 8 of 13



disclosure to creditors. See, e.g., McLean, 87 B.R. at 833–34; In re Texaco, Inc., 76 B.R. 322,

327 (Bankr. S.D.N.Y. 1987).

               25.      The decision to extend a debtor’s exclusive periods is committed to the

bankruptcy court’s sound discretion, guided by the facts and circumstances of each case. See,

e.g., First Am. Bank of N.Y. v. S.W. Gloves & Safety Equip., Inc., 64 B.R. 963, 965 (D. Del.

1986). Courts consider a variety of factors in determining whether “cause” exists to warrant an

extension of the exclusive periods, including: (a) the size and complexity of the case; (b) the

debtor’s progress in resolving issues facing the estate; and (c) whether an extension of time will

harm the debtor’s creditors. See, e.g., In re Gibson & Cushman Dredging Corp., 101 B.R. 405,

409–10 (E.D.N.Y. 1989) (listing factors); In re Dow Corning Corp., 208 B.R. 661, 664–65

(Bankr. E.D. Mich. 1997) (citing In re Express One Int’l, Inc., 194 B.R. 98, 100 (Bankr. E.D.

Tex. 1996)). The existence of good faith progress and the need for additional time to continue

such progress are particularly significant factors that establish cause for extending the exclusive

periods under section 1121(d) of the Bankruptcy Code. See Express One Int’l, Inc., 194 B.R. at

101; In re Pine Run Trust, Inc., 67 B.R. 432, 435 (Bankr. E.D. Pa. 1986).

               26.      Cause exists to further extend the Exclusive Periods in these Chapter 11

Cases for several reasons. First, these Chapter 11 Cases are large and complex. The Debtors and

their non-debtor affiliates are a complex, multi-national onshore-offshore reinsurance enterprise

subject to regulation in the United States, the Cayman Islands, Ireland, and Bermuda. The

Debtors and their non-debtor affiliates collectively manage billions of dollars in assets and

liabilities in connection with their reinsurance business, and are parties to approximately 1,000

reinsurance treaties.     Additionally, these Chapter 11 Cases involve the unprecedented




                                                8
              Case 18-10160-LSS         Doc 667      Filed 01/22/19     Page 9 of 13



restructuring in chapter 11 of an operating insurance company.3 Accordingly, it is beyond

dispute that these Chapter 11 Cases are large and complex.

               27.    Second, the Debtors have continuously and effectively resolved issues

facing the estates and have now advanced these Chapter 11 Cases to confirmation of a fully

consensual Plan. Through significant effort and negotiations with parties in interest, the Debtors

have been able to successfully resolve myriad issues with the Committee, creditors, the U.S.

Trustee, the Purchaser, and other parties in interest. As a result, the Debtors and parties in

interest have yet to call upon the Court to rule on any contested matter.4 The Debtors’ dedication

to working cooperatively and collaboratively with parties in interest continued in drafting and

revising the Plan, and resulted in a Plan that was unopposed and accepted unanimously by all

voting creditors.5

               28.    The Debtors and their professionals have specifically devoted substantial

time and effort to interfacing with the Committee and its professionals, both as a general matter

and to address specific issues raised by the Committee and its professionals. These efforts

resulted in the Committee’s support of the Plan. Confirmation Hr’g Tr. 34:4–16 (“All of [the

Committee’s] issues have been resolved in a positive manner to benefit both the estate and the



3
       The Bankruptcy Code generally prohibits insurance or reinsurance companies from seeking
       bankruptcy relief if they engage in such business in the United States. See 11 U.S.C. § 109(b).
       SALIC, however, is the rare insurance or reinsurance company not subject to this prohibition
       because it is a foreign reinsurance company not engaged in such business in the United States.
       See id.
4
       Even the one contested matter presented to the Court—the terms of the retention of the Debtors’
       investment banker—was resolved before the Court was required to rule on the matter.
5
       For voting details see the Declaration of James Daloia of Prime Clerk LLC Regarding the
       Solicitation of Votes and Tabulation of Ballots Cast on the Second Amended Joint Chapter 11
       Plan of Reorganization of Scottish Holdings, Inc., and Scottish Annuity & Life Insurance
       Company (Cayman) Ltd. (D.I. 452).


                                                 9
            Case 18-10160-LSS         Doc 667       Filed 01/22/19   Page 10 of 13



creditors of the debtors.     So, we are very pleased with the outcome and we support the

confirmation process today.”).

               29.    Additionally, the Debtors have devoted significant time and effort to

engaging with the Court-appointed liquidators and receiver of their non-debtor affiliates in the

Cayman Islands, Bermuda, and Luxembourg. Specifically, the Debtors have engaged with the

joint liquidators appointed in non-debtor affiliate Scottish Re Group Limited’s (“SRGL”)

winding up proceedings in the Caymans Islands and Bermuda, resulting in SRGL, in its role as a

TruPS Holder, voting to accept the Plan. The Debtors also have engaged with the Luxembourg

insolvency receiver, Max Mailliet, of non-debtor affiliate Scottish Financial (Luxembourg) S.á

r.l. (“SFL”). The Debtors’ negotiations with Mr. Mailliet resulted in a stipulation between the

Debtors and SFL, which, among other things, confirmed that SFL was deemed to vote in

acceptance of the Plan and Mr. Mailliet, on behalf of SFL and himself, had no objections to the

Plan. The Court entered an order granting the stipulation between the Debtors and SFL on

August 22, 2018 (D.I. 471).

               30.    The Debtors also have continued significant engagement with their

regulators, including the Delaware Department of Insurance, the Cayman Islands Monetary

Authority, the Bermuda Monetary Authority, and the Central Bank of Ireland. The Debtors have

held several in-person meetings with regulators and assisted the Purchaser with addressing the

Delaware DOI’s questions in relation to closing issues under the Stock Purchase Agreement.

The Debtors continue to engage with their regulators to the extent necessary to obtain regulatory

approval of the Stock Purchase Agreement.

               31.    Additionally, since confirmation of the Plan, the Debtors have continued

to keep key parties in interest apprised of the status regarding the closing of the Stock Purchase



                                               10
             Case 18-10160-LSS         Doc 667        Filed 01/22/19   Page 11 of 13



Agreement and the effectiveness of the Plan. For example, the Debtors requested the Court

status conference and presented the status report in Court on December 20, 2018, so as to

continue to keep the Court and parties in interest apprised of developments and explain the status

of closing. As the Debtors continue to work toward closing the Stock Purchase Agreement and

effectuating the Plan, the Debtors have provided regular updates to parties in interest, including

the Committee, and will continue to do so.

               32.     The Debtors submit that, on this record, it is undeniable they have made

good faith progress in these Chapter 11 Cases.

               33.     Third, allowing additional time will not harm the Debtors’ creditors. The

Debtors intend to use the additional time provided by this extension, in the first instance, to

continue to pursue consummation of the Plan, which was accepted unanimously by creditors and

currently represents the best available alternative and highest recovery for creditors. In the event

the Plan cannot be consummated, then the Debtors intend to use the additional time under the

Exclusive Periods to pursue a new or amended plan, which would avoid liquidating the Debtors

under chapter 7 while maintaining and maximizing the ability to make a distribution to their

creditors above what would be available in a liquidation. In short, extending the Exclusive

Periods will enable the Debtors to continue to pursue the best available alternative to maximizing

creditor returns, whether it be the current Plan or a new or amended plan. Furthermore, as

discussed above, the Debtors have kept key parties in interest, including the Committee, apprised

of developments, as well as sought the input of parties, and the Debtors intend and expect to

continue to do so with respect to consummating the Plan or pursuing a new or amended plan, as

the case may be. Accordingly, the Debtors submit that an extension will not prejudice creditors.




                                                 11
             Case 18-10160-LSS          Doc 667        Filed 01/22/19   Page 12 of 13



               34.     This is the Debtors’ third motion to extend the Exclusive Periods, and the

Debtors’ requested extension of the Exclusive Periods does not exceed the eighteen (18) month

limitation for the exclusive period to file a plan or the twenty (20) month limitation for the

exclusive period to solicit acceptances of a plan.

               35.     For all of the foregoing reasons, the Debtors submit that sufficient cause

exists to extend the Exclusive Filing Period through and including May 23, 2019, and the

Exclusive Solicitation Period through and including July 24, 2019.

                         Automatic Extension under Local Rule 9006-2

               36.     Pursuant to Local Rule 9006-2, the Exclusive Periods shall automatically

be extended until the Court acts on this Motion, without the necessity for the entry of a bridge

order.

                                                NOTICE

               37.     Notice of this Motion has been provided to (a) the Office of the United

States Trustee for the District of Delaware; (b) counsel for the Committee; (c) counsel for the

Purchaser; and (d) all parties entitled to receive notice in these Chapter 11 Cases pursuant to

Bankruptcy Rule 2002. In light of the nature of the relief requested herein, the Debtors submit

that no other or further notice is necessary.

               WHEREFORE, the Debtors respectfully request the entry of an Order, in

substantially the form attached hereto as Exhibit A, authorizing the further extension of the

Exclusive Periods and granting such other and further relief as the Court deems just and proper.




                                                  12
            Case 18-10160-LSS   Doc 667      Filed 01/22/19   Page 13 of 13



Dated: January 22, 2019            MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware
                                   /s/   Paige N. Topper
                                   Eric D. Schwartz (No. 3134)
                                   Gregory W. Werkheiser (No. 3553)
                                   Matthew B. Harvey (No. 5186)
                                   Paige N. Topper (No. 6470)
                                   1201 N. Market St., 16th Floor
                                   PO Box 1347
                                   Wilmington, DE 19899-1347
                                   Telephone: (302) 658-9200
                                   Facsimile: (302) 658-3989
                                   eschwartz@mnat.com
                                   gwerkheiser@mnat.com
                                   mharvey@mnat.com
                                   ptopper@mnat.com

                                   - and –

                                   Peter Ivanick
                                   Lynn W. Holbert
                                   John D. Beck
                                   HOGAN LOVELLS US LLP
                                   875 Third Avenue
                                   New York, NY 10022
                                   Telephone: (212) 918-3000
                                   Facsimile: (212) 918-3100
                                   peter.ivanick@hoganlovells.com
                                   lynn.holbert@hoganlovells.com
                                   john.beck@hoganlovells.com

                                   Counsel for Debtors and Debtors in Possession




                                       13
